17‐224 
      AEI Life, LLC v. Lincoln Benefit Life Co. 
       
       
 1                          UNITED STATES COURT OF APPEALS 
 2                               FOR THE SECOND CIRCUIT 
 3                                    August Term, 2017 
 4                  (Argued: October 2, 2017         Decided:  June 8, 2018) 
 5                                    Docket No. 17‐224 

 6                                                                   
 7                                                
 8                                      AEI LIFE LLC, 
 9                                     Plaintiff‐Appellee, 

10                                             v. 

11                             LINCOLN BENEFIT LIFE COMPANY, 
12                                  Defendant‐Appellant. 
13                                                                   
14    Before:      SACK, RAGGI, AND CARNEY, Circuit Judges. 

15          AEI Life LLC is the beneficiary of a life insurance policy issued by Lincoln 

16    Benefit Life Company.  A third party originally obtained the policy by fraudulent 

17    means.  That party sold it to AEI several years later.  AEI brought this action 

18    seeking a declaratory judgment that Lincoln was barred from challenging the 

19    validity of the policy because the two‐year contestability period had lapsed.  The 

20    United States District Court for the Eastern District of New York (Jack B. 

21    Weinstein, Judge) granted AEIʹs subsequent motion for summary judgment.  The 

22    principal issues on appeal are whether New York or New Jersey law applies, and 
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    whether the incontestability law of that state will allow Lincoln to challenge the 

 2    policy’s validity.  We conclude that the contract does not contain a choice‐of‐law 

 3    provision and therefore New York conflict‐of‐law rules govern the dispute.  

 4    Because those rules instruct the courts to look to the ʺcenter of gravityʺ of the 

 5    events at issue to determine which state’s substantive law applies, and the center 

 6    of gravity here is New York, we look to New York’s substantive law in analyzing 

 7    the issues presented.  New York’s substantive incontestability law bars Lincolnʹs 

 8    challenges to the policy in this litigation.  Accordingly, the district courtʹs 

 9    judgment is: 


10          AFFIRMED.     


11                                            JULIUS A. ROUSSEAU (Eric Biderman, on the 
12                                            brief), Arent Fox LLP, New York, NY, for 
13                                            Defendant‐Appellant. 
14                                            KATHERINE L. VILLANUEVA (Jason P. 
15                                            Gosselin, on the brief), Drinker Biddle & 
16                                            Reath LLP, Philadelphia, PA, for Plaintiff‐
17                                            Appellee.  
18    SACK, Circuit Judge: 

19          Lincoln Benefit Life Company (ʺLincolnʺ) is an insurance company with its 

20    principal place of business in Lincoln, Nebraska.  In 2008, it approved and issued 

21    a life insurance policy for Gabriela Fischer, the insured.  The policy application, 



                                                   2 
       
                                                                                               17‐224 
                                                              AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    amongst other misstatements, fraudulently exaggerated Fischer’s wealth.  The 

 2    policy was paid for by a stranger to the transaction, which rendered the policy 

 3    voidable.  (The parties dispute on appeal whether it was void ab initio.)  Lincoln 

 4    failed to contest the validity of the policy until after the policyʹs two‐year 

 5    contestability period had lapsed, and after the policy had been sold to an 

 6    innocent third party, AEI Life LLC (ʺAEIʺ).  AEI brought suit against Lincoln 

 7    seeking a declaratory judgment that Lincoln was barred from contesting the 

 8    validity of the policy under the incontestability clause it contained.  


 9          The laws with respect to such incontestability clauses in New York and 

10    New Jersey differ in a crucial respect:  Unlike New York, New Jersey allows an 

11    insurance company to contest the validity of a policy obtained by fraudulent 

12    means even after two years have expired since the policy became effective.  The 

13    Fischer policy contains what the district court called a choice‐of‐law clause, but 

14    we refer to it, more accurately we think, as a conformity clause.  It reads:  ʺThis 

15    certificate is subject to the laws of the state where the application was signed.  If 

16    any part of the certificate does not comply with the law, it will be treated by us as 

17    if it did.ʺ  Fischer Policy, Page 16, at Joint Appʹx 98.  Although the policy 

18    purports to have been signed in New Jersey, the district court concluded that it 


                                                   3 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    was in fact signed in New York—the domicile of Fischer and her son.  AEI 

 2    contends that New York law applies and that its incontestability law bars 

 3    Lincoln’s challenges.    


 4          The United States District Court for the Eastern District of New York (Jack 

 5    B. Weinstein, Judge) granted AEIʹs motion for summary judgment.  AEI Life, LLC 

 6    v. Lincoln Benefit Life Co., 225 F. Supp. 3d 136 (E.D.N.Y. 2016).  Following an 

 7    evidentiary hearing, the district court decided that: (1) The conflict‐of‐law rules 

 8    of the state in which the district court sits, New York, determine the applicable 

 9    choice‐of‐law principles, id. at 140; (2) under New York conflicts law, the court 

10    ordinarily would apply a choice‐of‐law clause included in an insurance contract, 

11    id. at 143; (3) in this case, however, the original beneficiaryʹs ʺextensive fraud in 

12    the inducementʺ in obtaining the policy invalidated what the district court 

13    identified as the insurance contractʹs choice‐of‐law clause, id. at 148; (4) the 

14    district court was therefore required to use New Yorkʹs ʺcenter of gravity ruleʺ to 

15    identify which stateʹs substantive law applied, id. at 148‐49; (5) the disputeʹs 

16    center of gravity was New York because ʺevery contact of significance [with 

17    respect to the issuance of the insurance policy] was in New York,ʺ id. at 141; and 




                                                   4 
       
                                                                                                 17‐224 
                                                                AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    (6) under New York law, Lincolnʹs challenges to the validity of the policy failed, 

 2    id. at 149‐50.  


 3           We agree with the district court that New York law governs this policy 

 4    and that under New York law, the policy is incontestable.  We differ from the 

 5    district court only in the reasoning we employ in rejecting the policy provision 

 6    purportedly favoring New Jersey law.  In our view, the provision is not a 

 7    ʺchoice‐of‐lawʺ clause because it does not reflect the partiesʹ intent to select the 

 8    law of a specified state.  We therefore need not decide whether the provision was 

 9    rendered invalid by fraud, because we conclude that it never controlled the 

10    choice‐of‐law question in any event.  


11           The judgment of the district court is therefore affirmed. 


12                                       BACKGROUND 


13           The Inception of Gabriela Fischerʹs Life Insurance Policy  

14           In May 2008, Lincoln received an application to insure the life of then 77‐

15    year‐old Gabriela Fischer (ʺFischerʺ).  The application represented that Fischer 

16    had a net worth of $87 million, an annual income of $1.5 million, and unearned 

17    income of $5 million.  A confidential financial statement included in the 

18    application stated that Fischer had assets totaling $1 million in cash, $10 million 

                                                    5 
       
                                                                                              17‐224 
                                                             AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    in accounts receivable, $40 million in real estate, and $30 million in other 

 2    business interests.  Three individuals signed the application and declared the 

 3    information truthful: Fischer, Irving Fischer (Fischerʹs son and the trustee of the 

 4    Gabriela Fischer Trust (ʺFischer Trustʺ), hereinafter ʺIrvingʺ), and Joel Jacob (the 

 5    insurance broker).  A Brooklyn accountant also verified by letter Fischerʹs net 

 6    worth as stated in the application.  Lincoln approved Fischerʹs application 

 7    shortly thereafter, agreeing to pay $6,650,000 to the policyʹs beneficiary—the 

 8    Fischer Trust—upon the death of Fischer.   


 9           It is uncontested that the financial information contained in the application 

10    was false and fraudulent.  Fischer testified that she never owned one million 

11    dollars and that it was ʺabsurdʺ for the application to report that she earned $1.5 

12    million in one year.  Joint Appʹx 824.  The policy required an initial payment of 

13    $151,450 and premiums totaling $205,000 per year.  Fischer testified that she did 

14    not have the resources to make these payments.  Instead, account records show 

15    that a stranger to the policy deposited $1 million into the Trust shortly after 

16    Fischerʹs application was submitted, and this money was used to make payments 

17    related to the policy.   




                                                  6 
       
                                                                                                              17‐224 
                                                                             AEI Life, LLC v. Lincoln Benefit Life Co. 

1                  A policy thus obtained is known as a Stranger‐Originated Life Insurance 

2    (ʺSTOLIʺ) policy, which is generally procured as an investment for the stranger, 

3    rather than for the benefit of the insuredʹs beneficiaries.1  Nevertheless, Lincoln 

4    received all the payments it was due under the contract, and it is not alleged that 

5    the application was fraudulent with regard to Fischerʹs health.2  Jacob, the broker, 

6    received a commission of approximately $100,000 for his efforts with respect to 

7    Fischerʹs policy and, although he was aware that agents are forbidden by law to 

8    share their commissions with clients, transferred $50,000 to Irving for acting as a 



                                                                 
          STOLI policies are generally disfavored or prohibited.  See, e.g., N.Y. Ins. Law 
         1

     § 7815(c) (ʺNo person shall directly or indirectly engage in any act, practice or 
     arrangement that constitutes stranger‐originated life insurance.ʺ).  The reasons STOLI 
     policies are disfavored include (1) that they constitute wagers on human life because 
     strangers not only bet on how long the insured will live, but against his or her 
     longevity, and (2) the stranger lacks an insurable interest at inception.  See, e.g., 2005 NY 
     Insurance GC Opinions LEXIS 280 (finding that a STOLI policy lacked an insurable 
     interest and was therefore prohibited).  New York insurance law defines ʺinsurable 
     interestʺ as either (1) ʺa substantial interest engendered by love and affectionʺ between 
     ʺpersons closely related by blood or law;ʺ or (2) ʺa lawful and substantial economic 
     interest in the continued life, health or bodily safety of the person insured.ʺ  N.Y. Ins. 
     Law § 3205(a)(1)(A)‐(B).  An insurable interest is required for the creation of a valid 
     insurance policy to avoid a situation in which one would financially benefit from the 
     insured’s death without any countervailing reason to care if the person lives or dies.   
        
       2 Lincoln concedes that despite the fraud, the policy’s premiums were calculated 

     ʺbased on the statistics that applied to this woman with respect to her age and other 
     conditions,ʺ which Lincoln does not allege to be fraudulent, and it received all the 
     ʺpremiums that [its] actuary said should be applicable here.ʺ  In other words, Lincoln 
     was not ʺcheated of premiums.ʺ  Joint Appʹx 804. 
                                                                        7 
      
                                                                                                               17‐224 
                                                                              AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    ʺmiddleman.ʺ  Joint Appʹx 892.  Although everyone involved feigned ignorance 

 2    during his or her testimony—testimony that the district court found 

 3    untrustworthy, AEI Life, 225 F. Supp. 3d at 148—the district court found little 

 4    reason to doubt that they all knowingly engaged in what was a STOLI scheme.    


 5                  Some three years later, in 2011, the Fischer Trust sold the policy to 

 6    Progressive Capital Solutions, LLC, which two days later resold it to the plaintiff, 

 7    AEI.  AEI is a bona fide purchaser:  Lincoln does not allege that AEI knew about 

 8    the fraud when it bought the policy.    


 9                  Lincoln discovered the fraud in 2013 and sought to invalidate the policy 

10    through a declaratory judgment action that it brought in the United States 

11    District Court for the District of New Jersey.  After that court dismissed the case 

12    for lack of subject matter jurisdiction,3 AEI filed this lawsuit in the Eastern 



                                                                  
           Lincoln Benefit Life Co. v. AEI Life, LLC, 13 F. Supp. 3d 415 (D.N.J. 2014).  The Third 
          3

      Circuit eventually overturned the judgment of the district court, Lincoln Benefit Life Co. 
      v. AEI Life, LLC, 800 F.3d 99 (3d Cir. 2015), but the lawsuit in the Eastern District of New 
      York had by then already begun.  Judge Weinstein declined to dismiss that lawsuit in 
      deference to Lincolnʹs first‐filed action in New Jersey.  He decided that although the 
      case was first filed in New Jersey, the ʺEastern District was the first to establish 
      jurisdiction over the parties, the New York Action is procedurally far more advanced 
      than the New Jersey Action, and the balance of convenience weighs against transferring 
      the case.ʺ  AEI Life, LLC v. Lincoln Benefit Life Co., No. 14‐CV‐6449, 2015 WL 9286283, at 
      *4, 2015 U.S. Dist. LEXIS 170225, at *10 (E.D.N.Y. Dec. 21, 2015). 
         
                                                                         8 
       
                                                                                                               17‐224 
                                                                              AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    District of New York seeking a declaratory judgment holding that the life 

 2    insurance policy is incontestable as a matter of law.  Both New York and New 

 3    Jersey have enacted two‐year incontestability laws, which prohibit insurance 

 4    companies from successfully challenging the validity of a life insurance policy 

 5    after accepting the policyʹs premiums for two years or more.4  N.Y. Ins. Law 

 6    § 3203(a)(3); N.J. Stat. Ann. § 17B:25‐4.  But the two states have interpreted their 

 7    incontestability laws differently.  Because of that difference, the central issue on 

 8    appeal is whether New York or New Jersey law applies. 


 9                    District Court Hearing and Decision  

10                  In the case at bar, the district court conducted a hearing related to the 

11    choice‐of‐law issue, making several findings of fact based on it.  The court found 

12    that Fischer is a New Yorker who has lived in Brooklyn for the past sixty years.  

13    Her son is also a New York resident, having lived in Monsey, New York for 

14    thirty years.  Jacob solicited the Fischers in New York, and evidence in the record 

15    establishes that the medical history portion of the application was completed by 

                                                                  
         New York enacted its incontestability law to reflect its ʺconviction that a policyholder 
          4

      should not indefinitely pay premiums to an insurer, under the belief that benefits are 
      available, only to have it judicially determined after the death of the insured that the 
      policy is void because of some defect existing at the time the policy was issued.ʺ  New 
      Eng. Mut. Life Ins. Co. v. Caruso, 73 N.Y.2d 74, 78, 535 N.E.2d 270, 272, 538 N.Y.S.2d 217, 
      219 (1989). 
                                                                         9 
       
                                                                                              17‐224 
                                                             AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    a New York doctor in Brooklyn.  The Fischer Trust was formed and operated in 

 2    New York.  Transfers of the Trust’s funds were made through a New York bank 

 3    account.  And the current beneficiary, AEI, is also a New York citizen. 


 4          The principal portion of the life insurance application, however, purported 

 5    to be signed in Lakewood, New Jersey, and the form used in the policy was 

 6    submitted to the New Jersey Department of Insurance.  Lincoln is licensed to 

 7    provide insurance in New Jersey, not in New York.  But the district court 

 8    credited Fischerʹs testimony to the effect that she had never been to Lakewood, 

 9    New Jersey, and Irvingʹs testimony that the application was actually signed in 

10    New York.  Based largely on that evidence, the court found that ʺ[t]he policy was 

11    negotiated, contracted, signed, and issued in New York to individuals residing in 

12    New York.ʺ  AEI Life, 225 F. Supp. 3d at 149.   


13          After concluding that the policyʹs choice‐of‐law clause—which, as noted, 

14    we think is better denominated a conformity clause—was invalid due to fraud in 

15    the inducement, the court analyzed these contacts under New Yorkʹs center‐of‐

16    gravity test.  Id. at 147‐49.   It concluded that New York had the most significant 

17    relationship to the transaction, and New York law therefore governed.  Id. at 148‐

18    49.  The district court then considered New Yorkʹs substantive law and held that 


                                                  10 
       
                                                                                                 17‐224 
                                                                AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    insurance companies cannot avoid the application of New Yorkʹs incontestability 

 2    law by alleging public policy concerns or lack of consent.  Id. at 149‐50.  Finally, 

 3    the court held that there was insufficient evidence to support Lincolnʹs argument 

 4    that the Fischer Trust was improperly constituted.  Id. at 150‐51.   


 5          Accordingly, the district court ruled that the policy was incontestable and 

 6    granted judgment for AEI.  This timely appeal followed. 


 7                                        DISCUSSION 


 8         I.   Standard of Review 


 9          We review a district courtʹs interpretation of a contract provision de novo.  

10    Yakin v. Tyler Hill Corp., 566 F.3d 72, 75 (2d Cir. 2009).  We also review de novo a 

11    district courtʹs choice‐of‐law determination and its application of state law.  

12    Stichting Ter Behartiging Van de Belangen Van Oudaandeelhouders In Het Kapitaal 

13    Van Saybolt Intʹl B.V. v. Schreiber, 407 F.3d 34, 43 (2d Cir. 2005).  The district 

14    courtʹs findings of fact related to its choice‐of‐law analysis, however, are 

15    reviewed for clear error.  See Aceros Prefabricados, S.A. v. TradeArbed, Inc., 282 F.3d 

16    92, 97 (2d Cir. 2002); N.Y. Marine & Gen. Ins. Co. v. Tradeline (L.L.C.), 266 F.3d 112, 

17    121 (2d Cir. 2001).    To the extent that facts are relevant to the resolution of AEIʹs 

18    substantive summary judgment motion, we review the record before the district 

                                                    11 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    court in the light most favorable to Lincoln.  See Cross Commerce Media, Inc. v. 

 2    Collective, Inc., 841 F.3d 155, 162 (2d Cir. 2016). 


 3              II.         Conformity with State Law Provision5 

 4                    At the outset of its analysis, ʺ[a] federal court sitting in diversity 

 5    jurisdiction applies the choice of law rules of the forum state.ʺ  Forest Park 

 6    Pictures v. Universal Television Network, Inc., 683 F.3d 424, 433 (2d Cir. 2012); see 

 7    also Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496‐97 (1941); GlobalNet 

 8    Financial.com, Inc. v. Frank Crystal & Co., 449 F.3d 377, 382 (2d Cir. 2006).  Under 

 9    New York law, ʺcourts will generally enforce choice‐of‐law clauses,ʺ Ministers & 

10    Missionaries Benefit Bd. v. Snow, 26 N.Y.3d 466, 470, 45 N.E.3d 917, 919, 25 

11    N.Y.S.3d 21, 23 (2015), because ʺcontracts should be interpreted so as to 

12    effectuate the partiesʹ intent,ʺ id. at 470, 45 N.E.3d at 919, 25 N.Y.S.3d at 23; cf. 

13    Aguas Lenders Recovery Grp. v. Suez, S.A., 585 F.3d 696, 700 (2d Cir. 2009) 

14    (concluding that a forum‐selection clause is ʺentitled to a presumption of 

15    enforceabilityʺ in a foreign dispute); see also Dukes Bridge LLC v. Sec. Life of Denver 

16    Ins. Co., No. 10‐CV‐5491, 2015 WL 3755945, at *4, 2015 U.S. Dist. LEXIS 77724, at 

17    *11 (E.D.N.Y. June 16, 2015) (stating that the ʺpresumption of enforceabilityʺ 


                                                                  
          5    As noted, the district court referred to this clause as a choice‐of‐law clause.  
                                                                         12 
       
                                                                                               17‐224 
                                                              AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    applies to a choice‐of‐law clause (citing Aguas, 585 F.3d at 700)).  While there is 

 2    no magical incantation that parties must utter to create an effective choice‐of‐law 

 3    provision, the clause must clearly manifest the parties’ intent to be governed by 

 4    the law of a particular jurisdiction.  Welsbach Elec. Corp. v. MasTec N. Am., Inc., 7 

 5    N.Y.3d 624, 629, 859 N.E.2d 498, 500, 825 N.Y.S.2d 692, 694 (2006) (noting that the 

 6    agreement should be ʺclear and unambiguousʺ).   


 7          Lincoln argues that a provision in Fischerʹs policy is an enforceable choice‐

 8    of‐law clause.  As quoted above, it reads: 


 9                 Conformity with State Law  
10                 This certificate is subject to the laws of the state where 
11                 the application was signed.  If any part of the certificate 
12                 does not comply with the law, it will be treated by us as 
13                 if it did. 
14                  
15    Fischer Policy, Page 16, at Joint Appʹx 98.  According to Lincoln, this provision 

16    unambiguously specifies that New Jersey law applies because the principal 

17    portion of the policy application purports to have been signed in Lakewood, 

18    New Jersey.  AEI responds that the provision is not a choice‐of‐law clause and is 

19    unenforceable because of fraud in the inducement with respect to the purchase of 




                                                   13 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    the policy.6  In any event, AEI contends, the provision must be read as specifying 

 2    New York law because the policy was in fact signed in New York.    


 3                  As we have already stated more than once above, we agree with AEI that 

 4    the policyʹs provision is not a choice‐of‐law clause.  It is, instead, exactly what it 

 5    is called in the policy: a conformity clause.  ʺA conformity clause has the effect of 

 6    excising a provision of an insurance policy that conflicts with or is voided by 

 7    state law and replacing the provision with the prevailing state statute or judicial 

 8    rule of law.ʺ  Lawrimore v. Progressive Direct Ins. Co., 627 F. Appʹx 253, 254 (4th 

 9    Cir. 2016) (per curiam) (citing Kay v. State Farm Mut. Auo. Ins. Co., 349 S.C. 446, 

10    450, 562 S.E.2d 676, 678‐79 (Ct. App. 2002)); see also Vencor Inc. v. Natʹl States Ins. 

11    Co., 303 F.3d 1024, 1032 n.15 (9th Cir. 2002) (describing a ʺConformity with State 

12    Statutesʺ provision that purports to amend any provision of the insurance policy 

13    so that it conforms with state law); Wesselman v. Travelers Indem. Co., 345 A.2d 

14    423, 423‐24 (Del. 1975) (describing a similar conformity clause); 2 COUCH ON INS. 

15    § 19:3 (3d ed. 2017) (describing the scope of ʺ[a] conformity clause in a[n 

16    insurance] policy . . . [as] provid[ing] that clauses which are in conflict with the 

                                                                  
         Because we agree that the provision does not clearly signal the partiesʹ intent to be 
          6

      governed by New Jersey law, we need not reach the district courtʹs ruling that this 
      clause is invalid because of Fischer’s fraud (but, counterintuitively, not the policy as a 
      whole).  
                                                                         14 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    statutes are declared and understood to be amended to conform to such 

 2    statutes.ʺ).   


 3                  The Rhode Island Supreme Court reviewed an identical provision in 

 4    another of Lincolnʹs policies and concluded that it was, indeed, a conformity 

 5    clause: 


 6                                 The unambiguous title of the provision establishes that 
 7                                 its purpose is to ensure that the annuity conforms with 
 8                                 each stateʹs laws relating to insurance, investments and 
 9                                 other relevant subjects, and, if not in compliance with 
10                                 state law, the annuity will not be held invalid by 
11                                 Lincoln.  Indeed, the second sentence of the provision 
12                                 makes this explicit, articulating that Lincoln will treat 
13                                 the SIA as enforceable even if a state law invalidates a 
14                                 particular provision of the contract. 
15                                  
16    DeCesare v. Lincoln Benefit Life Co., 852 A.2d 474, 482 (R.I. 2004). 


17                  We do not foreclose the possibility that a single policy provision might 

18    constitute both a conformity clause and a choice‐of‐law clause.  We conclude 

19    only that the provision in the policy at issue here, as written, is not both.7  If the 

                                                                  
           To the extent courts, in non‐precedential opinions, have construed similar language 
          7

      in other policies to do double duty, we do not follow their decisions. See Montague v. 
      Dixie Natʹl Life Ins. Co., No. 3:09‐cv‐687‐JFA, 2011 WL 2294146, at *10‐11, 2011 U.S. Dist. 
      LEXIS 61539, at *32 (D.S.C. June 8, 2011); Smith v. Lincoln Benefit Life Co., No. CIV. A. 08‐
      01324, 2009 WL 789900, at *7, 2009 U.S. Dist. LEXIS 24941, at *17 (W.D. Pa. Mar. 23, 
      2009). 
         
                                                                         15 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    parties intended this provision also to act as a choice‐of‐law clause, we would 

 2    expect it to bear a title that indicated it was serving both purposes.  Instead, the 

 3    provision here was denominated ʺConformity With State Law,ʺ suggesting that it 

 4    was intended to be a conformity clause only.  We would also anticipate that the 

 5    clause would name the chosen state if it were also operating as a choice‐of‐law 

 6    clause.  Lincolnʹs conformity clause, to the contrary, does not state anything like, 

 7    hypothetically:  ʺThis certificate is to be governed by the laws of New Jersey.  If 

 8    any part of the certificate does not comply with New Jersey law, it will be treated 

 9    as if it did.ʺ  Instead, it refers to ʺthe state where the application was signed.ʺ  

10    Fischer Policy, Page 16, at Joint Appʹx 98.  And, in making the certificate ʺsubject 

11    toʺ such laws, the clause suggests only conformity to such laws. 8   




                                                                  
           Lincoln argues that the ʺsubject toʺ language of the provision sufficiently establishes 
          8

      that the provision is also a choice‐of‐law clause.  In support, it points to our opinion in 
      Advani Enters., Inc. v. Underwriters at Lloyds, 140 F.3d 157, 162 (2d Cir. 1998).  But Advani 
      is inapposite.  First, the clause at issue in Advani—ʺsubject to English law and 
      practiceʺ—specified within the clause itself the jurisdiction whose law was to be 
      applied.  Id. at 159.  Second, our opinion interpreted the language against the drafter, 
      who in that case argued that English law should not apply.  Id. at 162‐63.  Moreover, the 
      ʺsubject toʺ provision in Advani—unlike the provision here—was not preceded by a 
      heading identifying it as a ʺConformity Clause,ʺ and it does not appear that any party 
      argued that it should be interpreted as one. 
         
                                                                         16 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1                  The language, even if viewed as a choice‐of‐law clause, is at best 

 2    ambiguous as applied to the facts of this case.  The district court found that the 

 3    principal portion of the contract was in fact signed in New York, despite 

 4    purporting to be signed in New Jersey.  Is ʺthe state where the application was 

 5    signedʺ the actual or the purported location?  Lincoln argued that this question 

 6    should be resolved in its favor.  But we are obligated to resolve any ambiguity 

 7    against Lincoln, the contractʹs drafter.9  See Guardian Life Ins. Co. of Am., Inc. v. 

 8    Schaefer, 70 N.Y. 2d 888, 890, 519 N.E.2d 288, 289, 524 N.Y.S.2d 377, 378 (1987); 

 9    Pacifico v. Pacifico, 920 A.2d 73, 78 (N.J. 2007).        


10                  Indeed, as far as we can tell, most courts to consider the issue have held 

11    that a conformity clause does not determine the applicable law.  Sonoco Bldgs., 

12    Inc. v. Am. Home Assurance Co., 877 F.2d 1350, 1352 (7th Cir. 1989) (stating that a 

13    conformity clause ʺmerely indicates an intent to avoid inconsistencies between 


                                                                  
         Lincoln argues that we should not interpret the contract against it, the defrauded 
          9

      party.   See generally DeSola Grp., Inc. v. Coors Brewing Co., 199 A.D.2d 141, 141, 605 
      N.Y.S.2d 83, 84 (1st Depʹt 1993); Kahn v. Great‐W. Life Assur. Co., 61 Misc. 2d 918, 923, 307 
      N.Y.S.2d 238, 244 (Sup. Ct. Richmond Cty. 1970).  This argument might be persuasive if 
      Lincolnʹs adversaries were Fischer and her son.  But the principle carries considerably 
      less weight here because AEI was an innocent bona fide purchaser, not the fraudster.  
      Cf. Bankers Tr. Co. v. Litton Sys., Inc., 599 F.2d 488, 492‐93 (2d Cir. 1979) (ʺWhere an 
      innocent third party, such as a holder in due course, is suing upon an illegal contract, 
      the policy argument is inapplicable because the plaintiff has done no wrong for which it 
      should be penalized.ʺ). 
                                                                         17 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    the statutory laws of the state in which the policy was issued and the terms of the 

 2    policy,ʺ and does not act ʺas the source of law for interpreting the terms of the 

 3    policy.ʺ (emphasis in original)); Crisler v. Unum Ins. Co. of Am., 366 Ark. 130, 134, 

 4    233 S.W.3d 658, 661 (2006) (concluding that a conformity clause is not a choice‐of‐

 5    law clause because ʺ[n]o specific state is mentioned, and a reasonable 

 6    construction of this provision is simply that any illegal provisions are void to the 

 7    extent that they deviate from the law of the state in which the policy is 

 8    deliveredʺ); DeCesare, 852 A.2d at 482‐83 (holding that Lincolnʹs conformity 

 9    provision ʺis a savings clause and does not operate as a choice‐of‐law provisionʺ 

10    because it does not ʺexpress[ly] stipulat[e] the partiesʹ intentʺ); see also Natʹl Sur. 

11    Corp. v. Mack, No. CV 15‐35‐BLG‐SPW, 2015 WL 8779995, at *2, 2015 U.S. Dist. 

12    LEXIS 167634, at *5 (D. Mont. Dec. 15, 2015) (noting that ʺthe provision entitled 

13    ʹConformance with State Lawʹ does not operate as a choice‐of‐law provisionʺ); 

14    Ins. Co. of N. Am. v. San Juan Excursions, Inc., No. C05‐2017z, 2006 WL 2635635, at 

15    *4, 2006 U.S. Dist. LEXIS 68240, at *13 (W.D. Wash. Sept. 12, 2006) (concluding 

16    that the injured claimantʹs ʺassumption that the Policyʹs conformity‐to‐state‐law 

17    provision operates as a choice‐of‐law provision is mistakenʺ).10  We agree with 

                                                                  
         Not all courts agree.  See Montague, 2011 WL 2294146, at *10‐11, 2011 U.S. Dist. LEXIS 
          10

      61539, at *32 (deciding that identical language ʺappears to be a combination of a choice‐
                                                                         18 
       
                                                                                                               17‐224 
                                                                              AEI Life, LLC v. Lincoln Benefit Life Co. 

1    these courts and conclude that Lincolnʹs conformity clause does not dictate 

2    which stateʹs law applies in this matter.   


3           III.           Center of Gravity  

4                  Without an effective choice‐of‐law provision to guide us, we must resort to 

5    New Yorkʹs conflict‐of‐law analysis to determine whether New York or New 

6    Jersey substantive law applies.  New York ʺlooks to the ʹcenter of gravityʹ of a 

7    contract to determine choice of law.ʺ11  Forest Park Pictures, 683 F.3d at 433 (citing 


                                                                 
     of‐law provision, as well as a form of a savings clause in the event that part of the 
     policies violated South Carolina lawʺ); Smith, 2009 WL 789900, at *7, 2009 U.S. Dist. 
     LEXIS 24941, at *17 (concluding without analysis that Lincolnʹs conformity clause is a 
     choice‐of‐law clause).  The only New York court (either federal or state) expressly to 
     consider the issue left the question unresolved.  See Eagley v. State Farm Ins. Co., No. 13‐
     CV‐6653P, 2015 WL 5714402, at *6 n.4, 2015 U.S. Dist. LEXIS 132184, at *16 n.4 
     (W.D.N.Y. Sept. 29, 2015); cf. Frank v. Reassure Life Ins. Co., No. 12 Civ. 2253 (KEF), 2012 
     WL 5465027, at *5, 2012 U.S. Dist. LEXIS 161512 , at *14 (S.D.N.Y. Nov. 9, 2012) 
     (concluding without discussion that a policyʹs clause stating ʺ[a]ny provision of this 
     Policy which conflicts on its Date of Issue, with the statutes of the state where you live 
     will be automatically amendedʺ constituted ʺdesignat[ion of] the law of the state of the 
     insured as applicable lawʺ), affʹd, 548 F. Appʹx 706, 708 n.5 (2d. Cir. 2013) (observing 
     parties agreed on appeal as to the choice of law).  After the Eagley court noted the split 
     in authority, it concluded that it need not decide the question because New York law 
     applied irrespective of whether the clause was an enforceable choice‐of‐law provision.  
     Eagley, 2015 WL 5714402, at *6 n.4, 2015 U.S. Dist. LEXIS 132184, at *16 n.4.  We think 
     that this judicial disagreement at most underscores the provisionʹs ambiguity. 
        
       11 Before determining ʺcenter of gravity,ʺ courts must first consider ʺwhether an actual 

     conflict exists between the laws of the jurisdictions involved.ʺ  Forest Park Pictures, 683 
     F.3d at 433.  The district court and the parties agree that such conflict exists as to 
     Lincolnʹs ability to seek a declaration that the policy here is invalid.  See AEI Life, 225 F. 
     Supp. 3d at 148 (determining that in New York, but not New Jersey, an incontestability 
                                                                        19 
      
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    In re Allstate Ins. Co. (Stolarz), 81 N.Y.2d 219, 226, 613 N.E.2d 936, 939, 597 

 2    N.Y.S.2d 904, 907 (1993)).  ʺUnder this approach, courts may consider a spectrum 

 3    of significant contacts, including the place of contracting, the places of 

 4    negotiation and performance, the location of the subject matter, and the domicile 

 5    or place of business of the contracting parties.ʺ  Brinkʹs Ltd. v. S. African Airways, 

 6    93 F.3d 1022, 1030‐31 (2d Cir. 1996).  But ʺ[t]he place of contracting and place of 

 7    performance are given the greatest weight.ʺ  Forest Park Pictures, 683 F.3d at 433. 


 8                  The district court made several findings of fact that are relevant to this 

 9    inquiry.  Most importantly, it found that   


10                                 [t]he policy was negotiated, contracted, signed, and 
11                                 issued in New York to individuals residing in New 
12                                 York.  The broker and general agency who sold the 
13                                 policy were located in New York, and the Trust was 
14                                 executed and operative in New York.  Transfers of the 
15                                 Trust’s funds were made through a New York bank 
16                                 account.  
17                                  
18    AEI Life, 225 F. Supp. 3d at 149 (internal citation omitted).  By contrast, the court 

19    detected only minimal contacts with New Jersey.   It found that Fischer, her son, 

20    and the broker falsely stated that the application was signed in New Jersey, even 


                                                                  
      clause bars contests to a policy after two years, without exceptions for claims of fraud or 
      lack of insurable interest).  
                                                                         20 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    though it was in fact signed in New York.  Id.  And Lincoln—which was licensed 

 2    to provide insurance in New Jersey, not New York—submitted the form used for 

 3    the Fischer policy to the New Jersey Department of Insurance.  Id. at 148‐49.      


 4          The two most important factors under New York law are the place of 

 5    contracting and the place of performance.  Based on the district courtʹs factual 

 6    findings—which, we conclude, were not erroneous (let alone clearly so)—the 

 7    place of contracting is New York: the state in which ʺthe policy was negotiated, 

 8    contracted, and signed.ʺ  Id. at 149.  The place of performance for an insurance 

 9    contract is the location where ʺthe premiums [are] billed and a claim on the 

10    policy [is] made.ʺ  Fed. Ins. Co. v. Keybank Natʹl Assʹn, 340 F. Appʹx 5, 8 (2d Cir. 

11    2009) (summary order).  The district court found that the premiums were billed 

12    to New York citizens and paid out of a New York bank account.  AEI Life, 225 F. 

13    Supp. 3d at 149.  And throughout the life of the policy, the claim was to be paid 

14    in New York.  When the policy was created, the benefit was to be paid to the 

15    Fischer Trust in New York.  Now, the benefit is to be paid to AEI in New York.     


16          As to the other center‐of‐gravity factors: Fischer and Irving were both 

17    domiciled in New York.  AEI is a citizen of New York, and Lincoln is a citizen of 

18    Nebraska, not New Jersey.  All the contract negotiations between the Fischers 


                                                   21 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    and the broker occurred in New York.  The principal contact with New Jersey 

 2    was the purported place of signing, but even if we assumed this fictional place of 

 3    signing were real for the choice‐of‐law analysis,12 that one contact would not 

 4    outweigh the significance of New Yorkʹs various relationships with the policy.  

 5    Considering the totality of these contacts, we endorse the district courtʹs 

 6    conclusion.  To employ its felicitous phrasing:  ʺThe center of gravity here is as 

 7    clearly fixed in New York as is the Empire State Building.ʺ  Id. at 141. 


 8             IV.          New York Substantive Law 

 9                  Proceeding under New Yorkʹs substantive law, then, we turn to Lincolnʹs 

10    assertions of error by the district court in granting AEIʹs motion for summary 

11    judgment. 


12              1. Public Policy Exception 

13                  Lincoln first argues that Fischerʹs policy should be void ab initio because it 

14    constitutes a wager on human life.  Under this theory, New Yorkʹs 

                                                                  
          Lincoln argues that AEI should be estopped from denying that the contract was 
          12

      executed in New Jersey and cites to non‐binding case law to suggest that parties cannot 
      use their fraud on insurance applications to their advantage.  See, e.g., Am. Centennial 
      Ins. Co. v. Sinkler, 903 F. Supp. 408, 413, 417 (E.D.N.Y. 1995); Matter of Eagle Ins. Co. v. 
      Singletary, 279 A.D.2d 56, 59, 717 N.Y.S.2d 351, 353 (2d Depʹt 2000).  These cases are 
      plainly distinguishable from the case at bar: AEI did not commit, or indeed know about, 
      the fraud perpetrated against Lincoln.   
        
                                                                         22 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    incontestability law would be irrelevant because the policy was void at its 

 2    inception, i.e., it was never effective in the first place.13  Lincoln cites cases from 

 3    other states, or cases applying out‐of‐state law, to support its argument that 

 4    STOLI policies are void ab initio.  Although conceding that no New York court 

 5    has so held, Lincoln contends that New England Mutual Life Insurance Co. v. Doe, 

 6    93 N.Y.2d 122, 710 N.E.2d 1060, 688 N.Y.S.2d 459 (1999) supports its position.     


 7                  We disagree.  There, the New York Court of Appeals interpreted an 

 8    incontestability clause in a disability insurance policy, declining to find an 

 9    exception for fraud.  But this case hinges on a difference between New Yorkʹs 

10    incontestability law for disability insurance and for life insurance.  New York’s 

11    incontestability law for disability insurance provides an exception for application 

12    fraud—an exception not available in the incontestability statute for life insurance 

13    policies.  Compare N.Y. Ins. L. § 3216(d)(1)(B)(i) (providing an exception to the 

14    incontestability defense for claims relating to ʺfraudulent misstatementsʺ), with 


                                                                  
          Policies void at inception never come into existence, while voidable policies are in 
          13

      effect until the insurer challenges them and, under New York law, may not be contested 
      after two‐years have elapsed since the policy was issued.  Caruso, 73 N.Y.2d at 76, 535 
      N.E.2d at 271, 538 N.Y.S.2d at 218; see generally 17 Couch on Ins. § 240:67 (3d ed. 2017) 
      (ʺAn incontestable clause means exactly what it says; that is, it cuts off all defenses 
      based on misrepresentations where the policy is not affirmatively repudiated within the 
      incontestable period, at least when the misrepresentations are not such as to render the 
      entire policy void ab initio under the law of the jurisdiction.ʺ). 
                                                                         23 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    N.Y. Ins. L. § 3203(a)(3) (providing no exception to the incontestability defense 

 2    for fraud).  Thus, the court determined that when a disability insurer drafted its 

 3    policyʹs incontestability clause without including a fraud exception, the insurer 

 4    made the calculated decision to exclude it and could therefore not seek to 

 5    invalidate its policy based on fraud after two years had elapsed since the policy 

 6    became effective.  New Eng. Mut. Life Ins. Co. v. Doe, 93 N.Y.2d at 130‐31, 710 

 7    N.E.2d at 1063‐64, 688 N.Y.S.2d at 463.   


 8          Lincoln cites language from the Doe opinion, id., which, it urges, indicates 

 9    that the court would have ruled differently if it were analyzing a life insurance 

10    policy that was not legally permitted to contain an exception for fraud (as we are 

11    here):  ʺWere we faced with a choice between fraud and statutory design, a far 

12    more difficult case would be presented.  It would be difficult for us to conclude 

13    that the Legislature knowingly enacted a statute that would encourage fraud.  

14    But that is not the case.ʺ  Id. at 130‐31, 710 N.E.2d at 1063, 688 N.Y.S.2d at 463.  

15    This language appears to be no more than an equivocation by the Doe court 

16    about an issue not then before it.  We therefore agree with the district court here 

17    that ʺ[d]icta suggesting that public policy could bar enforcement or that a court 




                                                   24 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    considering disability insurance might rule differently if life insurance were at 

 2    issue, are inapplicable.ʺ  AEI Life, 225 F. Supp. 3d at 150 (emphasis in original).   


 3                  Moreover, the New York Court of Appeals has rejected just that argument 

 4    in a case that is strikingly similar to the one before us: New England Mutual Life 

 5    Insurance Co. v. Caruso, 73 N.Y.2d 74, 535 N.E.2d 270, 538 N.Y.S.2d 217 (1989).  

 6    There, an insurer sought to challenge a life insurance policy after the two‐year 

 7    contestability period expired.  Like Lincoln, the insurer argued that the policy 

 8    was void ab initio because the beneficiary impermissibly lacked an insurable 

 9    interest and because wagering contracts are to be discouraged.14  Id. at 76, 535 

10    N.E.2d at 271, 538 N.Y.S.2d at 218. 


11                  The court was not convinced:  ʺ[N]othing in the statutory scheme makes 

12    void ab initio policies acquired by one lacking an insurable interest or forecloses 

13    the application of an incontestable clause to bar an insurerʹs disclaimer of 

14    liability.ʺ  Id. at 80‐81, 535 N.E.2d at 273, 538 N.Y.S.2d at 221.  The court noted 


                                                                  
          New York insurance law defines ʺinsurable interestʺ as either (1) in the case of 
          14

      persons closely related by blood or law, ʺa substantial interest engendered by love and 
      affectionʺ or (2) ʺa lawful and substantial economic interest in the continued life, health 
      or bodily safety of the person insured.ʺ  N.Y. Ins. Law § 3205(a)(1).  In Caruso, the 
      beneficiary was a business partner of the insured, but was alleged to have no economic 
      interest in his life or health.  Caruso, 73 N.Y.2d at 80, 535 N.E.2d at 273, 538 N.Y.S.2d at 
      220. 
                                                                         25 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    that ʺfurther deterrentsʺ against wagering contracts would only have a marginal 

 2    benefit, while permitting insurers to contest a contract after two years would 

 3    ʺresult in a forfeiture to [the beneficiary] and an unnecessary advantage to [the 

 4    insurer].ʺ  Id. at 82, 535 N.E.2d at 274, 538 N.Y.S.2d at 221.  In reaching this 

 5    conclusion, the court noted that insurers are not defenseless—they may challenge 

 6    invalid policies, but must do so promptly within the applicable time limit.  Id. at 

 7    82‐83, 535 N.E.2d at 274‐75, 538 N.Y.S.2d at 222.  Caruso leaves little room for 

 8    doubt, we think, that under New York law, wagering insurance contracts entered 

 9    for the benefit of parties that lack an insurable interest are simply voidable, not 

10    void ab initio, and therefore cannot be challenged after the contestability period 

11    has expired. 


12        2.  Fischerʹs Consent 

13          Lincoln also argues that the policy was void ab initio because Fischer never 

14    consented to it.   Fischer testified that she was unaware of the life insurance 

15    policy and denied signing the application.  Maybe so, but New York’s 

16    incontestability law does not create an exception for lack of consent.  Again, we 

17    are bound by Caruso, 73 N.Y.2d at 79‐83, 535 N.E.2d at 272‐75, 538 N.Y.S.2d at 

18    219‐22.  The court’s decision—concluding that policies lacking an insurable 


                                                   26 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    interest are not void ab initio, but only voidable upon an insurerʹs challenge 

 2    within the contestability period—was dependent on its analysis of the language 

 3    found in New York Insurance Law Section 3205.   Section 3205 requires insurance 

 4    policies to have both an insurable interest and the insuredʹs consent:  ʺSection 3205 

 5    says that such contracts shall not be ʹprocuredʹ unless the benefits are payable to 

 6    one having an insurable interest and are issued with the consent of the insured.ʺ  

 7    Caruso, 73 N.Y.2d at 79, 535 N.E.2d at 272, 538 N.Y.S.2d at 220 (emphasis added).  

 8    The court decided that Section 3205ʹs ʺprocurementʺ language, when compared 

 9    to the stronger terms used in other sections of the insurance law, indicated that 

10    the legislature did not intend to void such policies at inception.  Id. at 79‐81, 535 

11    N.E.2d at 272‐74, 538 N.Y.S.2d at 219‐21. 


12                 [O]ther sections provide that policies on the life of 
13                 minors shall not be ʺissuedʺ except in certain amounts 
14                 and that policies on property are not ʺenforceableʺ 
15                 except for the benefit of one having an insurable 
16                 interest.  Such terms are traditionally used when 
17                 policies are void at inception and enforcement is 
18                 contrary to public policy.  They differ substantially from 
19                 the prohibition against ʺprocurementʺ found in 
20                 section 3205. 
21                  
22    Id. at 80, 535 N.E.2d at 273, 538 N.Y.S.2d at 220 (citations omitted).   




                                                   27 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1          We think the Court of Appealsʹ interpretation of Section 3205 extends to 

 2    lack of consent.  See id. at 79, 535 N.E.2d at 272, 538 N.Y.S.2d at 220 (interpreting 

 3    Section 3205 to forbid the procurement of policies without an insurable interest 

 4    or the insuredʹs consent).  Section 3205ʹs prohibition as to lack of consent does 

 5    not, like insurable interest, use the stronger terms identified by the Caruso court, 

 6    such as ʺissuedʺ or ʺenforceable,ʺ which the court thought generally to indicate 

 7    that a policy was void at inception.  Id. at 79‐81, 535 N.E. 2d at 72‐73, 588 N.Y.S2d 

 8    at 520; N.Y. INS. LAW § 3205(c) (stating that ʺ[n]o contract of insurance . . . shall be 

 9    made or effectuated unless . . . the person insured . . . applies for or consentsʺ).  

10    And we agree with the courts that have held similarly.  See Berkshire Settlements, 

11    Inc. v. Ashkenazi, No. 09‐CV‐0006, 2011 WL 5974633, at *5,  2011 U.S. Dist. LEXIS 

12    136663, at *15 (E.D.N.Y. Nov. 29, 2011) (relying on Caruso to conclude that ʺ[t]he 

13    Court can think of no reason why the insured consent provision would receive a 

14    different treatmentʺ than the insurable interest provision, and holding that the 

15    incontestability clause prevented a consent‐based challenge to the policy); 

16    Halberstam v. United States Life Ins. Co. in the City of N.Y., 36 Misc. 3d 497, 502, 945 

17    N.Y.S.2d 513, 517 (Sup. Ct. Kings Cty. 2012) (relying on Berkshire Settlements to 




                                                    28 
       
                                                                                                                17‐224 
                                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    conclude that the expiration of a life insurance policy’s two‐year contestability 

 2    period prevented an insurer from challenging consent).   


 3                  Some New York courts have held that forged names on an insurance 

 4    application will void a policy at inception, see McHugh v. Guardian Life Ins. Co. of 

 5    Am., 277 A.D.2d 1016, 1017, 716 N.Y.S.2d 178, 179 (4th Dep’t 2000); Choczner v. 

 6    William Penn Life Ins. Co. of N.Y., 212 A.D.2d 750, 752, 623 N.Y.S.2d 597, 598‐99 

 7    (2d Dep’t 1995), and constitute a proper challenge to a life insurance policy after 

 8    the contestability period has tolled, see Am. Mayflower Life Ins. Co. of New York v. 

 9    Moskowitz, 17 A.D.3d 289, 292, 794 N.Y.S.2d 32, 35 (1st Depʹt 2005).  But there is 

10    authority to the effect that this exception, if it exists under New York law, 15 does 

                                                                  
           The New York lower courts are divided on the issue of whether lack of consent 
           15

      renders a policy voidable or void ab initio.  Compare McHugh, 277 A.D.2d at 1017, 716 
      N.Y.S.2d at 179 (void ab initio), and Choczner, 212 A.D.2d at 752, 623 N.Y.S.2d at 598‐99, 
      with Halberstam, 36 Misc. 3d at 502, 945 N.Y.S.2d at 517 (voidable).  We are not required 
      to follow any of those decisions, however.  ʺWe are bound, as was the district court, to 
      apply the law as interpreted by New Yorkʹs intermediate appellate courts . . . unless we 
      find persuasive evidence that the New York Court of Appeals, which has not ruled on 
      this issue, would reach a different conclusion.ʺ  Pahuta v. Massey‐Ferguson, Inc., 170 F.3d 
      125, 134 (2d Cir 1999); cf. Strubbe v. Sonnenschein, 299 F.2d 185, 188 (2d Cir. 1962) (noting 
      that we are unlikely to rely on lower state court decisions if they appear to conflict with 
      a ruling of the stateʹs highest court, the courts are divided on the issue, or we are 
      ʺconvinced by other persuasive data that the highest court of the state would decide 
      otherwiseʺ) (quoting West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940)).  In light of our 
      analysis of the Court of Appealsʹ opinion in Caruso above, we are, indeed, persuaded 
      that the New York Court of Appeals would conclude, if the question were squarely 
      before it, that policies lacking consent because of forgery are only voidable at the 
      request of the insurer within the contestability period. 
                                                                         29 
       
                                                                                               17‐224 
                                                              AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    not apply where ʺa trust was the undisputed purchaser, owner and beneficiary of 

 2    the policy,ʺ because ʺthe trust is not a stranger to the policy, even where the 

 3    insured did not consent to its purchase.ʺ  Halberstam, 36 Misc. 3d at 500‐01, 945 

 4    N.Y.S.2d at 516.   Here, the Fischer Trust was the beneficiary and purchaser of the 

 5    policy, and its trustee, Irving, testified that he negotiated the application with 

 6    Jacob and signed documents related to the policy.  The Trust was thus not a 

 7    stranger to the policy, and Lincoln’s challenge to Fischer’s consent is also barred 

 8    by New York’s incontestability law.       


 9        3. Trust Formation  

10          Finally, Lincoln argues that it was entitled to a jury trial on the issue of 

11    whether the Fischer Trust was validly established.  In general, if a trust is not 

12    properly formed, it cannot enter into a contract.  See, e.g., Fasano v. DiGiacomo, 49 

13    A.D.3d 683, 685, 853 N.Y.S.2d 657, 659 (2d Depʹt 2008).  Lincoln argues that the 

14    Trust was not compliant with New York law because Fischer’s signature 

15    establishing the Trust was a forgery.  The district court determined, however, 

16    that because the trust document was notarized, there was a presumption that the 

17    signature was authentic, which could only be successfully rebutted by clear and 

18    convincing evidence.  AEI Life, 224 F. Supp. 3d at 151 (citing Orix Fin. Servs., Inc. 


                                                  30 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    v. Roth, No. 06‐CV‐2069, 2008 WL 953994, at *5, 2008 U.S. Dist. LEXIS 28554, at 

 2    *16‐17 (S.D.N.Y. Apr. 8, 2008); Orix Fin. Servs., Inc. v. Thunder Ridge Energy, Inc., 

 3    No. 01‐CV‐4788, 2006 WL 587483, at *18, 2005 U.S. Dist. LEXIS 401889, at *39 

 4    (S.D.N.Y. Mar. 8, 2006); Chianese v. Meier, 285 A.D.2d 315, 320, 729 N.Y.S.2d 460, 

 5    466 (1st Depʹt 2001), aff’d as modified and remanded, 98 N.Y.2d 270, 774 N.E.2d 722, 

 6    746 N.Y.S.2d 657 (2002); Spilky v. Bernard H. La Lone Jr., P.C., 227 A.D.2d 741, 743, 

 7    641 N.Y.S.2d 916, 917‐18 (3d Depʹt 1996)).  The district court decided that 

 8    Lincoln’s evidence was not sufficiently clear and convincing to rebut this 

 9    presumption.  Id. at 150‐51.   


10          We agree.  Lincolnʹs primary evidence to suggest forgery is the testimony 

11    of a handwriting expert, who concluded that the Fischer signature on the trust 

12    document matched the Fischer signature on the policy application.  And because 

13    Fischer testified that she did not sign the policy application, Lincoln argues that 

14    we should infer that she also did not sign the trust document, and that the same 

15    Fischer imposter forged Fischerʹs signature on both occasions.  We conclude that 

16    no reasonable juror could find Lincolnʹs indirect evidence that Fischerʹs signature 

17    was forged to be ʺclear and convincing.ʺ  Unlike the policy application, Lincoln 

18    offered no direct testimony from Fischer that she had not signed the trust 


                                                   31 
       
                                                                                                17‐224 
                                                               AEI Life, LLC v. Lincoln Benefit Life Co. 

 1    document.  Moreover, in his own report, the handwriting expert proffered by 

 2    Lincoln acknowledged ʺintrinsic limits in the examination of copies rather than 

 3    original documentsʺ and that the copies he examined were ʺvery low quality 

 4    images, making it difficult, if not impossible, to see the fine details in the 

 5    images.ʺ  Joint Appʹx 696.  This testimony is too weak to warrant the inferential 

 6    leap Lincoln suggests or rebut the presumption of authenticity created by 

 7    notarization.  Lincoln’s challenge to the Trust’s validity therefore also fails.   


 8                                       CONCLUSION 
 9          We have considered all the partiesʹ remaining arguments on appeal and 

10    conclude that they are without merit.  For the foregoing reasons, we AFFIRM the 

11    judgment of the district court. 




                                                   32